DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a silicon carbide semiconductor device comprising, along with other recited claim limitations,  a gate electrode on the gate insulating film, made of p+ polysilicon that includes boron as impurities; an interlayer insulating film covering the gate electrode, the interlayer insulating film having an opening partially exposing the second semiconductor region and the third semiconductor region; a source contact electrode in contact with the second semiconductor region and the third semiconductor region exposed in the opening of the interlayer insulating film; 34Patent Attorney Docket No. 83858.17P01151_US a conductive barrier film covering and contacting the interlayer insulating film and the source contact electrode; a front surface electrode covering and contacting the conductive barrier film; and a back surface electrode disposed on a back surface of the semiconductor substrate, wherein among boron impurities contained in the gate electrode, 11B is contained 90% or more. Claims 2-7 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 8, prior art failed to disclose or fairly suggest a method of manufacturing a silicon carbide semiconductor device, comprising, along with other recited claim limitations, forming a gate insulating film on a surface formed continuously by a surface of the semiconductor layer, a surface of the first semiconductor region, and a surface of the second semiconductor region; forming a non-doped polysilicon film on the gate insulating film; ion-implanting only 11B impurities selectively among boron isotopes into the non-doped polysilicon film to form a gate electrode made of p+ polysilicon; 36Patent Attorney Docket No. 83858.17P01151_US forming an interlayer insulating film covering the gate electrode, the interlayer insulating film having an opening partially exposing the second semiconductor region and the third semiconductor region; forming a source contact electrode in contact with the second semiconductor region and the third semiconductor region exposed in the opening of the interlayer insulating film; forming a back surface electrode on a back surface of the semiconductor substrate; forming a conductive barrier film covering and contacting the interlayer insulating film and the source contact electrode; and forming a front surface electrode covering and contacting the conductive barrier film. Claims 9 and 10 depend from claim 8 and hence are allowed for the same reason therein. 
In discussing the prior art, examiner would like to point out three of them:
Kim (20090286920) (paragraph 0016) (no silicon carbide mentioned and no mention of 90% limitation)
Oh (20040014264) (paragraph 0050) (no silicon carbide mentioned and no mention of 90% limitation)
Chun (20080224209) (paragraphs 0020, 0029) (no mention of selective implantation of B11 isotope)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        10/20/2021